Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 18, 19 and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Riker (US 2018/0025895).
Regarding claim 15, Riker teaches a method of tuning a plasma profile, the method comprising 
controlling a position of EM coils within a plasma cathode assembly by moving an EM coil by translation [0034]. 
Regarding claim 18, Riker teaches wherein plasma density is tuned ([0034]).  
Regarding claim 19, Riker teaches the plasma location is tuned ([0034]).  
Regarding claim 20, Riker teaches full face erosion is achieved (Fig. 4a, 4b).
Regarding claim 23, Riker teaches the EM coils are controlled ([0034]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (EP 0 825 277) in view of Lin (US 6,132,565). Evidence provided by Hurwitt (US 5,174,875).
Regarding claim 1, Roth teaches a plasma cathode assembly comprising:
 a cathode housing having a top, sidewalls enclosing an interior volume with a center configured to support a target (14) during a sputtering process (54, 56, Fig. 5); 
a first EM coil (62) inside the interior volume of the cathode housing, the first EM coil having a first inner diameter and a first outer diameter defining a first coil width, and a first bottom surface and a first top surface defining a first coil thickness (Fig. 5) the center axis within the first inner diameter (Fig. 4, 5); 
and a second EM coil (66) inside the interior volume of the cathode housing, the second EM coil having a second inner diameter and a second outer diameter defining a second coil width and a second bottom surface and a second top surface defining a second coil thickness, wherein the first EM coil is within the second inner diameter (Fig. 5), the second inner diameter near an outer diameter of the target (Fig. 5.)  The Examiner interprets “near an outer diameter” broadly because no comparison or relationship to other structure is set out in the claim.  Both 66 and 68 are near the outer diameter.  3
Roth does not explicitly teach a backing plate enclosing an interior volume with a center axis, the backing plate configured to support a target during a sputtering process. 
Lin teaches a cathode (14) housing having a top, sidewalls and a backing plate (22) enclosing an interior volume with a center axis, the backing plate configured to support a target (12) during a sputtering process (Fig. 1). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cathode of Roth by providing a backing plate enclosing an interior volume with a center axis, the backing plate configured to support a target during a sputtering process, as taught by Lin, because it would allow for a more uniform film to be depositing on the substrate (col. 3, ln. 25). 
Hurwitt teaches a sputtering target (40) within a casing 50 and therefore demonstrates how the sputtering target 14 would fit within the sputtering gun 12 of Roth.  Hurwitt only makes explicitly what the state of the art is in the primary reference Roth.  As no deficiency of the Roth reference is found Hurwitt is cited as an evidentiary reference.  
Regarding claim 2, Roth teaches the first EM coil and the second EM coil are positioned concentrically (Fig. 4 and 5, col. 5, ln. 25-55).  
Regarding claim 3, Roth teaches at least one of the first EM coil (62) or the second EM coil (66) are positioned such that a center of the first EM coil or the second EM coil is in alignment with the center axis of the cathode housing (Fig. 4, 5).  
Regarding claim 7, Roth teaches at least one additional EM coil (68, Fig. 4, 5) within the interior volume of the cathode housing (54, 56), each additional EM coil having an inner diameter and an outer diameter defining a coil width and a bottom surface and a top surface defining a coil thickness, wherein each additional EM coil is positioned so at least one of the first EM coil or second EM coil is within the inner diameter of the additional EM coil (Fig. 4, 5, col. 5, ln. 45-55).  
Regarding claim 8, Roth teach at least one permanent magnet (58, col. 5, ln. 25-55) is positioned within the first inner diameter of the first EM coil (Fig. 4, 5).  
Regarding claim 22, Roth teaches the first EM coil is run in a first direction while the second EM coil is run in an opposite direction (col. 6, ln. 25-30). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roth and Lin as applied to claim 1 above, and further in view of Riker (US 2018/0025895). 
Regarding claim 4, Roth does not teach at least one of the first EM coil and the second EM coil is moveable by translation relative to the cathode housing, wherein the moveable EM coil translates.  
Riker teach at least one of the first EM coil (119, Fig. 1, [0033] and the second EM coil is moveable relative to the cathode housing.  Riker teaches wherein the moveable EM 119 coil translates [0033] because it teaches a magnet that rotates around a central axis.  Riker also teaches translation in its adjustable magnet radius (Fig. 6a).  Riker further teaches 2 motors that operate in two axes (Fig. 2) to accomplish magnet rotation. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second EM coil of Roth by providing at least one of the first EM coil and the second EM coil is moveable relative to the cathode housing, wherein the moveable EM coil translates, as taught by Riker, because it would control process rate non-uniformities [0025]. 
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roth and Lin as applied to claim 8 above, and further in view of Maass (US 5,284,564). 
Regarding claim 9, Roth does not teach the at least one permanent magnet rotates about the center axis of the cathode housing.  
Maass teach the at least one permanent magnet (8, Fig. rotates about the center axis of the cathode housing (Fig. 1). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the permanent magnet of Roth by providing the at least one permanent magnet rotates about the center axis of the cathode housing, as taught by Maass, because it would allow the system to be optimized by arranging magnets on the yoke plate should the distribution of the coating thickness deviate from its intended distribution (col. 2, ln. 54-56).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Roth and Lin as applied to claim 1 above, and further in view of Liu (US 2011/0108416).
Regarding claim 21, Roth does not explicitly teach the second EM coil is positioned outside of the outer diameter of the target.  
Liu directed to a sputtering apparatus teach the second EM coil 240 is positioned outside of the outer diameter of the target [0012].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second EM coil of Roth by providing the second EM coil is positioned outside of the outer diameter of the target, as taught by Liu, because it would provide the ability to change the location of the magnetic field [0012]. 

Allowable Subject Matter
Claims 10-14 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	


Response to Arguments
Applicant's arguments filed March 25, 2022 have been fully considered. 
Regarding claims 1, new grounds of rejection in light of Applicant’s amendment render Applicant’s arguments moot.  Hurwitt cited as an evidentiary references discloses the state of the art for sputter guns disclosed by Roth.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J BRAYTON/Primary Examiner, Art Unit 1794